DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
 
Reasons for Allowance
Claims 1, 4-6, and 8-15 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest a lead-free solder alloy consisting of silver, copper, bismuth, cobalt, antinomy, and a balance of tin in the ranges as claimed in combination. The closest prior art of record to claim 1 is de Avila Ribas et al. (US 2018/0102464) as applied in the action dated 03/29/2022. The de Avila Ribas reference teaches a 6 element, tin-based solder alloy containing Ag, Cu, Bi, Co, Sb, and Sn in amounts encompassing the claimed ranges. However, in consideration of Applicant’s remarks filed 07/29/2022, the Examiner agrees that the broadly encompassing alloying ranges disclosed in de Avila Ribas are not sufficient alone to render obvious the narrower claimed ranges per the procedures in MPEP 2144.08 and 2144.05(I) for determining obviousness of a claimed species when the prior art teaches a genus.  The de Avila Ribas reference does not provide further disclosure to lead one skilled in the art towards the significantly narrower Ag and Sb ranges as claimed in combination with the other alloying contents. Further search and review of the prior art did not yield references suitable to reasonably render obvious the claimed alloy when taken in combination with de Avila Ribas.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736